Citation Nr: 1635045	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  13-03 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1947 to January 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in pertinent part, denied entitlement to a TDIU.  The Board remanded the matter for evidentiary development in March 2012, and again in May 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected disabilities, namely depressive disorder and residuals of lung cancer, have rendered him unemployable.  Because the Board finds, for the reasons discussed below, that the AOJ has not substantially complied with the Board's prior remand directives, additional development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Under the applicable law, VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a claimant is unable, as a result of service-connected disabilities, to secure or follow a substantially gainful occupation consistent with his education and experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Here, the Veteran is in receipt of service connection for depressive disorder, rated as 70 percent disabling; residuals of lung cancer, rated as 10 percent disabling; and left thumb fracture, rated as 10 percent disabling.  He is also in receipt of service connection for left hand fracture and laceration scar of the left thumb, both of which are rated as noncompensable.  These disabilities form a combined rating of 80 percent.  Thus, effective February 2011, the Veteran meets the threshold disability percentage requirements for consideration of a TDIU on a schedular basis pursuant to 38 C.F.R. § 4.16(a).

The Veteran contends that he became unable to work in January 2007, shortly after he developed lung cancer and underwent a lung resection.  His VA Form 21-8940, which he submitted in April 2011, reflects that he worked as a structural and industrial ironworker before retiring in 1992.  With regard to educational history, he indicated that he graduated from high school, took auto repair classes after being discharged from the Army, and obtained certification as a welder.

Notwithstanding the Veteran's contentions, a review of the record reveals conflicting evidence as to his employability.  In addition to his lay statements, the Veteran has submitted letters from his VA psychiatrist, who most recently provided an opinion (in October 2013) asserting that the Veteran's depressive disorder due to lung cancer residuals "may prevent him from maintaining or obtaining gainful employment" (emphasis added).  However, VA examination reports reflect findings that although the Veteran would not be able to work physically demanding jobs due to his respiratory symptoms, he would be able to work in sedentary occupations.

In its May 2013 remand, the Board directed the AOJ to provide the Veteran with VA examinations in order to "clarify the cumulative effect of the Veteran's service-connected disabilities on his employability."  In August 2013, separate opinions were provided for the Veteran's left thumb and respiratory symptoms and for his mental health symptoms.  The first opinion noted that the Veteran's thumb and respiratory symptoms would not preclude him from obtaining sedentary employment.  The second opinion did not comment on employability per se, but noted that the Veteran's psychiatric disorder had only a mild impact on his ability to function.

In November 2013 correspondence, the Veteran's representative argued that the recent VA examination reports separated the effects of his service-connected disabilities from each other, and thereby failed to satisfy the Board's remand instructions concerning the cumulative effects of these disabilities.  The representative also argued that the VA examiners' findings, particularly with regard to the Veteran's psychiatric dysfunction, did not adequately address the available evidence, such as the October 2013 opinion from the VA psychiatrist and the Veteran's lay statements regarding his symptoms.  Accordingly, the representative requested that VA obtain an addendum opinion addressing "the combined effects of all of the veteran's service connected disabilities."

After reviewing the record, the Board agrees with the Veteran's representative, and finds that a remand is warranted for an addendum opinion regarding the Veteran's overall functional impairment.  In short, the August 2013 VA examination reports reflect that the examiners addressed the Veteran's symptoms in isolation, and did not comment on his overall functioning in light of the cumulative effective of his service-connected disabilities-particularly the combined effects of his service-connected depressive disorder with his lung cancer residuals.  In addition, the Board agrees that the August 2013 findings are inadequate, as they did not consider the Veteran's lay reports of his symptomatology or the October 2013 letter from his VA psychiatrist.  As such, the Board's prior remand directives have not been met, and a remand is warranted for an addendum opinion.

The Board notes that the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; rather, that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Nevertheless, as noted above, the VA examiners' opinions were deficient as they addressed the Veteran's service-connected disabilities in isolation.  In providing the requested addendum opinion, the examiner should review the entire claims file, including updated medical records, and focus not on whether the Veteran is unemployable due to his service-connected disabilities, but rather on the overall functional impairment caused by these disabilities.

In addition, the record includes documents referencing ongoing VA treatment, including a report of the Veteran's hospitalization for a nonservice-connected condition in June 2016.  However, the most recent VA treatment notes of record date from April 2015.  As these records are potentially relevant to the Veteran's application for a TDIU, they should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain outstanding VA medical records for the period from April 2015 to the present.

2.  Return the claims file to the examiner who conducted the August 2013 opinion for another addendum opinion regarding the Veteran's application for a TDIU.  The examiner is asked to provide a detailed explanation of the functional impairment caused by a combination of the Veteran's service-connected disabilities, particularly to include his depressive disorder and lung cancer residuals, in light of his occupational and educational history.

The examiner should take particular care to discuss the Veteran's lay statements regarding his inability to perform work-related duties due to his psychiatric and respiratory symptoms.

The examiner is also asked to discuss the October 2013 letter provided by the Veteran's VA psychiatrist, which suggests that the Veteran's psychiatric symptoms "may prevent him from maintaining or obtaining gainful employment."

3.  After the development requested above has been completed to the extent possible, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

